ALLOWANCE

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Election/Restrictions
Applicant elected Species I (claims 1, 3-5, 7-10, 12-19 and 23-25) with traverse in the reply filed on 12/7/2020. However, upon following up in an interview on 3/24/2021 between the Examiner and Applicant’s Representative (Jay Beale, Reg. No. 50,901), an agreement was reached that Species II, non-elected claim 26 should be cancelled via an Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview (see attached interview agenda) with Jay Beale (Reg. No. 50,901) on 3/24/2021.

**** BEGIN AMENDMENT ****
	AMEND CLAIM 26 AS FOLLOWS:
Claim 26 (cancelled).

AMEND CLAIM 1, LINE 3 TO REPLACE “:” WITH “;” AS FOLLOWS:
receiving an input image signal having a first pedestal level from an image sensor;
**** END AMENDMENT ****
Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

McMahon (US 20160105621) discloses minimizing a data pedestal level in an image sensor and has a display (i.e. camera-phone, Fig.3-5) considered for displaying image data acquired by image sensor. A pedestal level for an image sensor can be dynamically adjusted based on one or more parameters. The parameters include one or more operating conditions associated with the image sensor, pre-determined image sensor characterization data, the number of unused digital codes, and/or the number of clipped pixel signals. The operating conditions can include the temperature of the image sensor, the gain of at least one amplifier included in processing circuitry operably connected to at least one pixel, and/or the length of the integration period for at least one pixel in the image sensor. Based on the one or more of the parameters, the pedestal level is adjusted to reduce a number of unused digital codes in a distribution of dark current. Additionally or alternatively, the variance of the pixel signals can be reduced to permit the use of a lower pedestal level. See Abstract, Figures 10-12.

	Mlinar (US 9287316) discloses systems and methods for MITIGATING image sensor pixel value CLIPPING. An imaging system may include image sensor pixels, converter circuitry, denoising circuitry, dark current subtraction circuitry, and storage and processing circuitry. The image sensor pixels may generate analog image signals and the converter circuitry may convert the analog image signals into digital pixel See Abstract, Figures 4 and 7. At step 48 (Fig.4), processing circuitry 22 may pass the corrected pixel values to additional processing circuitry for additional image processing (e.g., white balance operations, interpolation operations, demosaic operations, color correction operations, display operations, etc.).

Solhusvik (US 20080054320) discloses an apparatus/system providing suppression of noise in a digital imager by using optically black reference pixels signals to cancel out row-wise noise. Dark/black level pedestal is generated by measuring the OB pixels 120 located at the top of the pixel array 112. An average of the signal levels of the OB pixels 120 is then used to set the analog pedestal level to a target range. To PREVENT CLIPPING, a positive voltage offset Voffset is added to the path 500 at block 514. The offset voltage Voffset is also made positive enough to avoid clipping due to random noise in the path 500. The resulting analog positive level above zero value is referred to herein as "dark level pedestal." See Figures 4-6 and para [0038-0044].


Reason for Allowance
Applicant’s claimed invention is related to an electronic device having an image sensor, display and image processor for removing a noise signal included in an image signal captured by the image sensor. The image processor mitigates a pedestal level to avoid clipping in the image signal, which is also known in the prior art (see Related Art above). However, the prior art, taken alone or in reasonable combination, does not teach the entirety of the image processing steps per Applicant’s claimed limitations as stated in independent claim 1 and 14 (SEE BELOW), which may correspond to Applicant’s non-limiting exemplary embodiments disclosed Figures 1, 3, 4 & 5.
Therefore, claims 1, 3-5, 7-10, 12-19 and 23-25 are now allowed.

	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes: 
“An image signal processor that generates a display signal, the image signal processor:
generating a first signal from the input image signal, the first signal including a second pedestal level, the second pedestal level being different from the first pedestal level and being determined in accordance with the first pedestal level and a processing gain of the image signal processor; 
generating a second signal having the second pedestal level by amplifying the first signal in accordance with the processing gain;
 generating a third signal having the second pedestal level by removing a noise signal from the second signal; 
and generating a fourth signal by subtracting the second pedestal level from the third signal”.
Claims 3-5, 7-10, 12 and 13 are allowed for depending from allowable claim 1.

	Regarding independent claim 14, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 14 that includes: 
“An electronic device, comprising: 
an image signal processor that generates a display signal from the image signal having the first pedestal level; 
and a controller processor generates, based on the image signal, a first signal having a second pedestal level, different from the first pedestal level, added thereto, the second pedestal level being determined in accordance with the first pedestal level and a processing gain of the processor”.
Claims 15-19 and 23-25 are allowed for depending from allowable claim 14.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698